DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. Authorization for this examiner’s amendment was given in an interview with attorney of record, Adam Schlosser, on 11/16/2021.
The application has been amended as follows: 
Claim 1 now reads:
Claim 1 (Currently Amended):  A connector extracting jig for extracting an optical connector having a latch from a component to which the optical connector is connected along a connection direction via engagement of the latch with the component, the connector extracting jig comprising:
	a pair of butting parts, each butting part configured to butt on the optical connector in the connection direction; [[and]]
	a pushing-down part configured to be positioned closer to the component than the pair of butting parts and face a protrusion of the latch along a first direction intersecting the connection direction when the butting parts butt on the optical connector;
	a sandwiching part configured to sandwich the optical connector together with the pushing-down part and the butting parts;
	a first extending part configured to extend from the pushing-down part and the pair of butting parts in an opposite direction of the component;
	a second extending part configured to extend from the sandwiching part in the opposite direction of the component; and
	a supporting shaft configured to support the first extending part and the second extending part so as to be openable and closable, wherein

the pushing-down part is arranged between the pair of butting parts in the second direction.
Claims 5 and 8-11 are cancelled. 
Claim 6, “The connector extracting jig according to claim 5” now reads “The connector extracting jig according to claim [[5]] 1”
Claim Interpretation
2. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, “each butting part configured to butt on the optical connector in the connection direction”
Claim 1, “a pushing-down part configured to be positioned closer to the component than the pair of butting parts”
Claim 1, “a sandwiching part configured to sandwich the optical connector together with the pushing-down part and the butting parts”
Claim 1, “a first extending part configured to extend from the pushing-down part and the pair of butting parts”
Claim 1, “a second extending part configured to extend from the sandwiching part in the opposite direction of the component”
Claim 6, “a handle part configured to extend from the supporting shaft to opposite sides of the first extending part and the second extending part, and close the first extending part and the second extending part when being gripped”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
REASONS FOR ALLOWANCE
3. Claims 1-3, 6-7 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Ho et al.’s (US Patent 10712512) embodiment depicted in fig. 15A is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural features and the spatial and structural relationships of the sandwiching part, the first extending part, the second extending part, and the supporting shaft as particularly claimed in combination with all other elements of claim 1.
Claims 2-3, 6-7 and 12-13 are allowed for depending from independent claim 1.

Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723